DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 03/22/2022, with respect to the Claim Objection and Rejections under U.S.C. 103 have been fully considered and are persuasive.  The Claim Objection and Rejections under U.S.C. 103 have been withdrawn. 
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant’s argument that the addition of the sensors (acceleration and heart rate) and processor, as well as the amended subject matter, add significantly more to the abstract idea, which the Examiner disagrees with. Regarding the amended subject matter, the added claim limitations are practically performed in the human mind (i.e. pen and paper) and using mathematical concepts, as it is reasonable for a person to look at a series of heart rates and accelerations rates, create an adjustment/correction, and add or subtract the adjustment as necessary, and does not provide significantly more to the abstract idea. In regards to the sensors, the sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensors are being used as tools to carry out the data acquisition, and therefore are merely extra-solution activity, and does not provide significantly more to the abstract idea. Regarding the processor, like the sensors the processor is merely recited at a high-level of generality.  In other words, the processor is being used as a tool to carry out the method (See MPEP 2106.05(f)). Therefore, neither of these amendments provide significantly more to the abstract idea, and the rejection under U.S.C. 101 is being maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: Independent Claims 1, 8, 15, and 20 recite a method, systems, and computer readable media. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1: 
Claims 1, 8, 15, and 20 recite the following claim limitations:
collecting a heartbeat measurement signal during a sampling time range to calculate a plurality of instant heart rates corresponding to a plurality of sampling intervals included in the sampling time range
obtaining an acceleration detection signal during the sampling time range
obtaining an acceleration detection signal during the sampling time range (Para. 0030); determining whether a credibility of each of the instant heart rates is credible or incredible based on the acceleration detection signal
calculating an average heart rate of the instant heart rates of which the credibility is determined to be credible
determining whether a difference between the average heart rate and a reference heart rate exceeds a variation range
obtaining a corrected heart rate based on a correction value and the reference heart rate when it is determined that the difference between the average heart rate and the reference heart rate exceeds the variation range, and taking the corrected heart rate as an output heart rate corresponding to the sampling time range
wherein the corrected heart rate is obtained by adding the reference heart rate to the correction value in response to the average heart rate is greater than the reference heart rate; and wherein the corrected heart rate is obtained by subtracting the correction value from the reference heart rate in response to the average heart rate is smaller than the reference heart rate. 

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper. With a plurality of measurements for each physiological variable of a patient, a human could reasonably construct a time series, and use that time series make correlations between two separate data sets. Thus, the claims recite limitations that fall within the ‘mental processes’ grouping of abstract ideas.

	Additionally, many of the limitations recited above recite performing mathematical calculations (determining ranges and averages), and as such the claims recite limitations which also fall within the ‘mathematical concepts’ grouping of abstract ideas. 

Step 2A, Prong 2:
Claims 1, 8, 15, and 20 recite the following additional elements:
a heart rate sensor 
an acceleration sensor 
a processor, electrically coupled to the heart rate sensor and the acceleration sensor 
computer readable medium, storing a plurality of code snippets and loading the code snippets via an electronic device to execute the following steps

	The recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	Claims 8 and 15 add the additional elements of an acceleration sensor and a heart rate sensor. These sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) is being used as a tool to carry out the data acquisition.  Even when viewed as a whole in combination the claim limitations of Claim 8 and 15, the sensors fail to add significantly more to the abstract idea. 

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

	For these reasons, there is no inventive concept. The claim is not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims:
	
	Claims 2-7, 8-14, and 16-19 recite limitations that further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (using metrics to assign scores, comparing data), as well as mathematical concepts (defining how calculations are made, defining when averaging is used). Even when viewed as a whole in combination with the independent claims, the BRI of claims 2-7, 8-14, and 16-19 fail to add significantly more to the abstract idea.

                                                               Prior Art Rejections
The Examiner has intentionally not applied prior art to Claims 1-20, as they appear to be potentially allowable subject matter. However, any amendments made to the claims to overcome the 101 rejection could require a prior art rejection to be applied in the future. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792